                          Jin       ?l9ntteii States!IBts(tnct Cotttt
                          for tl^e ^ontl^erti Biotrict of <l^eorgta
                                    ^apcrooo Idibtoton

              ESTHER WILLIAMS, Individually,
              and as Administrator of the
              Estate of PHILLIP WILLIAMS,

                   Plaintiff,
                                                                CV 5:17-088
                   V.



              UNITED STATES OF AMERICA,

                   Defendant.


                                               ORDER


                   Before the Court are Defendant's Motion for Summary Judgment,

              dkt. no. 61, and Plaintiff's Motion to Strike, dkt. no. 78.               The

              Motions have been fully briefed and are ripe for review.           For the

              reasons provided below. Defendant's Motion for Summary Judgment is

              GRANTED in part and DENIED in part.        Plaintiff's Motion to Strike

              is DENIED as moot.


                                            BACKGROUND


                   This action arises from the death of Phillip Williams (the

              ''Decedent") on July 3, 2014.        Plaintiff alleges that Defendant

              committed   medical    malpractice   due   to   many   negligent   acts    or

              omissions that allegedly caused Decedent's death.




A0 72A
(Rev. 8/82)
